Citation Nr: 0935490	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in February 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen a claim for 
a lumbar spine disability in a December 2005 rating decision; 
the Veteran did not appeal that decision and the decision is 
final.

2.  The RO denied the Veteran's claim for service connection 
for eye disability in a December 2005 rating decision; the 
Veteran did not appeal that decision and the decision is 
final.

3.  The Veteran has not provided new and material evidence 
since the December 2005 decision that raises a reasonable 
possibility of substantiating a claim for service connection 
for a lumbar spine disability.

4.  The Veteran has provided new and material evidence since 
the December 2005 decision that raises a reasonable 
possibility of substantiating a claim for service connection 
for an eye disability.

5.  The Veteran's eye disability is not related to service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied the 
Veteran's request to reopen a claim for service connection 
for a lumbar spine disability is final.  38 U.S.C.A.       § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The December 2005 rating decision that denied a claim for 
service connection for an eye disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has not been received since the 
December 2005 rating decision that denied reopening a claim 
for service connection for a lumbar spine disability; thus 
that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been received since the 
December 2005 rating decision that denied service connection 
for an eye disability; thus that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Service connection is not warranted for the Veteran's eye 
disability.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a lumbar spine 
disability and an eye disability.  Prior to the decision on 
appeal, the RO denied the Veteran's request to reopen his 
previously denied claim for service connection for a lumbar 
spine disability and denied his service connection claim for 
an eye disability in a December 2005 rating decision.  That 
same month, the RO informed the Veteran of the decision and 
of his appellate rights.  He did not appeal the decision and 
thus the decisions became final.  See 38 U.S.C.A. § 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

In the October 2007 rating decision on appeal, the RO 
declined to reopen the Veteran's claim for service connection 
for a lumbar spine disability.  It appears that the RO 
reopened the claim for an eye disability.  Notwithstanding, 
the RO's decisions, the Board has jurisdictional 
responsibility to determine whether it is proper to reopen 
the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claims.  Only if the Board determines that new and material 
evidence sufficient to reopen the claims has been received, 
will the Board proceed to address the merits.  Otherwise, the 
analysis ends with a decision to not reopen the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for a lumbar spine disability has been 
denied by the RO and Board on several occasions in the past.  
The most recent final denial was in December 2005.  In 
December 2005, the RO refused to reopen the claim because the 
Veteran failed to submit new and material evidence to show 
that the injury was related to his active service.  Thus, to 
reopen the claim, evidence added to the record since the 
December 2005 rating decision must tend to prove that the 
Veteran's lumbar disability was caused by an event during 
service or had onset during service.

Since the December 2005 decision, the Veteran submitted 
copies of service treatment records (STRs) related to his eye 
disability, VA outpatient treatment records, a medical report 
from the Social Security Administration (SSA), written 
statements, and testimony before the undersigned VLJ.  
Unfortunately, the Veteran has not provided competent medical 
evidence that his lumbar spine disability was incurred in or 
related to his active service.  The medical records show 
treatment of the lumbar disability, but the medical providers 
fail to indicate that the cause of the disability is linked 
to the Veteran's active service.  At most, the SSA medical 
record shows that the Veteran reported a fall in service.  
The medical examiner did not indicate a nexus between the 
injury and service. 

The Veteran's lay statements and testimony do not qualify as 
new and material evidence as the Veteran is not qualified to 
offer a competent medical opinion regarding the etiology of 
his disability.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

As new and material evidence has not been added to the record 
since the last final denial of his request to reopen a claim 
for service connection for a lumbar spine disability, the 
claim cannot be reopened.  The evidence in this matter is not 
so evenly balanced so as to allow application of the benefit-
of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Regarding the eye disability, the RO denied the claim in 
December 2005 because the RO found no evidence of an eye 
injury or treatment in service.  Since the December 2005 
decision, the Veteran submitted medical records that appear 
to be copies of STRs indicating treatment of an eye condition 
in service.  Accordingly, as the evidence is new and material 
and relates to an unestablished fact necessary to 
substantiate the claim, the claim seeking service connection 
for an eye disability is reopened.
Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.         § 3.303 
(2009).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran claims that his current eye disorder stems from 
his treatment of a lower eye lid cyst in service.  The 
Veteran submitted what appear to be copies of medical records 
from 1982 showing that he was treated in Germany for a cyst 
on his left lower eyelid.

VA outpatient treatment records from 2008 show that the 
Veteran had had a procedure completed on the left eye, a 
history of sickle cell retinopathy, and a possible ischemic 
event of the left eye.

The Veteran had a VA examination in June 2008.  The examiner 
reviewed the claims file.  The examiner stated that the 
Veteran had surgery in March 2007 for a detached retina.  He 
stated that the Veteran had cysts drained in the 1980s, pain 
in the left eye in the 1990s, and that in 2005, at a routine 
appointment, a problem was found that led to the March 2007 
surgery.

The examiner performed a full examination of the Veteran and 
stated that Veteran's cyst from 1982 was an external problem 
and that it was not the cause of the retinal detachment or 
glaucoma, providing highly probative evidence against this 
claim. 

The Board has considered all of the evidence, including the 
testimony provided at the February 2009 hearing before the 
VLJ, and finds that the medical evidence does not show that 
the cyst on the left eyelid during service caused the retina 
detachment or glaucoma, and finds that the evidence 
associates the current left eye condition with a genetic 
condition; therefore, the claim for service connection for an 
eye disability cannot be granted.

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
July 2007 included the criteria for reopening a previously 
denied claims, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and pertinent SSA records.  The Veteran 
submitted copies of his STRs and written statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned VLJ.  The Veteran was 
afforded a VA medical examination in June 2008 for the eye 
disability.  VA has no duty to provide a medical examination 
or obtain a medical opinion for the lumbar spine disability 
because the claim was not reopened for consideration on the 
merits.  38 C.F.R. § 3.159(c)(4)(iii).  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has not been received since the 
prior rating decision that denied reopening the claim for 
entitlement to service connection for a low back disability 
and that claim is not reopened.

New and material evidence has been received since the prior 
rating decision that denied entitlement to service connection 
for an eye disability and that claim is reopened.

The claim of entitlement to service connection for an eye 
disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


